S.P. v M.P. (2022 NY Slip Op 06415)





S.P. v M.P.


2022 NY Slip Op 06415


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (575/22) CA 22-00200.

[*1]S.P., PLAINTIFF-APPELLANT, 
vM.P., DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to renew denied.